Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/113850 has claims 1-20 pending.

Priority /Filing Date
This application is a continuation of U.S. Application No. 15/743,625, filed  January 10, 2018, which was the National Stage of International Application No. PCT/US2016/042129, filed July 13, 2016, which application claims the benefit of U.S. Provisional Application No. 62/191,890, filed July 13, 2015.

Claim Objections
3. 	Claim 1 and 11 are objected to because of the following informalities: 
Claim 1: 
Where it recites “identifying anatomical landmarks in the patient bone data or the first and second pluralities of bone models,” in paragraph  4 should be written as “identifying anatomical landmarks in the patient bone data of the first and second pluralities of bone models,”.  
Claim 1 and Clam 11:
Where it recites the term “generally” (twice in paragraph 5 of claim 1 and once in paragraph 5 of claim 11) , the use of this term should be avoided in order to avoid confusion as part to the reader as to whether there is an exception to the stated rule or not. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10881464. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘464 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Radinsky et al. hereafter Radinsky (Patent No.: US 7,955,280 B2),  in view of Lang et al. hereafter Lang (Pub. No.: US 2015/0057756 A1).

Regarding Claim 1, Radinsky discloses a computing device comprising a processing device and a computer-readable medium with one or more executable instructions stored thereon (Radinsky: Figure 4 Items 58 and 200), wherein the processing device of the computing device executes the one or more instructions to perform the operations of:
receiving patient bone data (Radinsky: column 2 lines 19-31; lines 41-60);
generating first and second pluralities of bone models from the patient bone data, the first
plurality of bone models associated with the first side of the patient and the second plurality of bone models associated with the second side of the patient, the first plurality of bone models including a first side pelvic model, a first side femur model, a first side tibia model, and a first
side foot model, the second plurality of bone models including a second side pelvic model, a second side femur model, a second side tibia model, and a second side foot model (Radinsky: column 2 lines 19-31, Figure 1, column 5 lines 20-40);
identifying anatomical landmarks in the patient bone data or the first and second pluralities of bone models, the anatomical landmarks comprising: a first side pelvic point, a first
side femur point, a first side foot point, a second side pelvic point, a second side femur point, and
a second side foot point (Radinsky: Figure 1, column 5 lines 9-40, column 6 lines 35-41; lines 53-58);
orienting the first and second pluralities of bone models in a coordinate system such that:
a pelvic axis associated with the first side pelvic model and second side pelvic model is generally
perpendicular to a longitudinal axis of the first and second pluralities of bone models; and a first
bone axis associated with the first plurality of bone models and a second bone axis associated
with second plurality of bone models are generally parallel to the longitudinal axis (Radinsky: Figure 1, column 4 lines 57-65, column 5 lines 9-40); and
calculating a leg length discrepancy between the first and second pluralities of bone
models, respectively, after orienting the first and second pluralities of bone models (Radinsky: column 8 lines 1-45, column 12 lines 65-67).
    	Radinsky do not explicitly teach a first side of a patient body and a second side of a patient body. 
Lang discloses a first side of a patient body and a second side of a patient body (Lang: [280]-[282]: a discrepancy in the length of the left leg and right leg may be determined, for example, in millimeters. Leg length discrepancy may be determined, for example, using standing x-rays, typically including the entire leg but also cross-sectional imaging modalities such as CT or MRI); 
Radinsky and Lang are analogous art because they are from the same field of endeavor. Both of them relate to orthopedic methods and tools.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above custom surgical tool for performing total arthroplasty, as taught by Radinsky, and incorporating the use of left and right legs for the purpose of LLD calculation, as taught by Lang.
One of ordinary skill in the art would have been motivated to do this modification in order to increase the accuracy of cuts made to the bone in a joint in preparation for surgical implantation of, for example, an artificial joint, as suggested by Lang (Lang: [0004]).

Regarding Claim 2, the combinations of Radinsky and Lang further discloses the system of claim 1, wherein the pelvic axis extends through the first side pelvic point and the second side pelvic point (Radinsky: column 4 lines 57-65, column 10 lines 36-41: the transverse plane (a.k.a. the horizontal plane), is perpendicular to the frontal plane and includes the points on the iliac crests).

Regarding Claim 3, the combinations of Radinsky and Lang further discloses the system of claim 1, wherein the first side foot point is associated with a first talus bone, and the second side foot point is associated with a second talus bone (Lang: [0196]).

Regarding Claim 4, the combinations of Radinsky and Lang further discloses the system of claim 1, wherein the first bone axis comprises a first mechanical axis, and the second bone axis comprises a second mechanical axis (Radinsky: column 5 lines 14-19, column 7 lines 55-65).

Regarding Claim 5, the combinations of Radinsky and Lang further discloses the system of claim 4, wherein the first side femur point is associated with a first femoral head center, and the second side femur point is associated with a second femoral head center, the first mechanical axis is defined between the first side femur point and the first side foot point, and the second mechanical axis is defined between the second side femur point and the second side foot point (Radinsky: column 7 lines 24-35, column 7 lines 55-65).

Regarding Claim 6, the combinations of Radinsky and Lang further discloses the system of claim 4, wherein the first mechanical axis is a full leg mechanical axis of the first plurality of bone models, and the second mechanical axis is a full leg mechanical axis of the second plurality of bone models (Radinsky: column 6 lines 22-34, column 7 lines 24-35, column 7 lines 55-65).

Regarding Claim 7, the combinations of Radinsky and Lang further discloses the system of claim 4, wherein the anatomical landmarks further comprise: a first side knee center point, and a second side knee center point (Radinsky: column 5 lines 31-44, column 5 line 51-column 6 line 21, column 7 lines 24-35, column 7 lines 55-65).

Regarding Claim 8, the combinations of Radinsky and Lang further discloses the system of claim 7, wherein the first mechanical axis is defined between the first side femur point and the first side knee center point, and the second mechanical axis is defined between the second side femur point and the second side knee center point (Radinsky: column 5 lines 31-44, column 5 line 51-column 6 line 21, column 7 lines 24-35, column 7 lines 55-65).

Regarding Claim 9, the combinations of Radinsky and Lang further discloses the system of claim 7, wherein the operations further include: adjusting an angular condition at one or both of the first side knee center point and the second side knee center point (Radinsky: column 8 lines 55-65).

Regarding Claim 10, the combinations of Radinsky and Lang further discloses the system of claim 9, wherein the angular condition is a valgus or varus deformity (Radinsky: column 8 lines 59-65).

Regarding claims 11-20, the claims recite the same substantive limitations as claims 1-10 and are rejected using the same teachings.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duval et al.  (Pub. No.: US 2016/0220391 A1) teaches a computer-assisted surgery system for outputting at least one of a leg length discrepancy and an offset between a preoperative leg condition and a post-implant rejointing leg condition comprises instruments.
Murphy et al. (Pub. No.: US 2006/0264731 A1) teaches a method for accurately and efficiently identifying the positions of the pelvis and the femur during surgery; accurately and efficiently placing a trial or real acetabular prosthesis into the pelvis, as well as a trial or real femoral prosthesis into the femur; and then performing a virtual trial reduction of the hip such as in total hip arthroplasty.
Sabharwal et al. (Methods for Assessing Leg Length Discrepancy, 2008, Clin Orthop Relat Res. Pp 2910-2922) conceptually presents evaluation of the reliability and accuracy of the different methods for assessing LLD and explored the advantages and limitations of each method.
Ogawa et al. (Accurate Leg Length Measurement in Total Hip Arthroplasty: A Comparison of Computer Navigation and a Simple Manual Measurement Device, The Korean Orthopaedic Association, 2014, pp 153-158) defines to determine whether the use of computer navigation can improve postoperative leg length discrepancy (LLD) compared to the use of the measurement device.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146